
	
		II
		112th CONGRESS
		1st Session
		S. 2026
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To ensure that representative payees under the Social
		  Security program are subject to criminal background checks.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Allowing Social Security to
			 Electronically Screen for Suitability Act of 2011 or the
			 ASSESS
			 Act.
		2.Background
			 checks for representative payees
			(a)Old age,
			 survivors, and disability insurance benefitsSection 205(j)(2) of the Social Security
			 Act (42 U.S.C. 405(j)(2)) is amended—
				(1)in subparagraph
			 (B)(i)(IV), by inserting subject to subparagraph (F), before
			 obtain information; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(F)(i)For purposes of
				subparagraph (B)(i)(IV), section 807(b)(2)(D), and section
				1631(a)(2)(B)(ii)(IV), the Attorney General of the United States (referred to
				in this subparagraph as the Attorney General) and the Director of
				the Federal Bureau of Investigation (referred to in this subparagraph as the
				Director) shall provide the Commissioner of Social Security
				(referred to in this subparagraph as the Commissioner) access to
				the criminal history record information contained in the National Crime
				Information Center's Interstate Identification Index (NCIC–III), Wanted Persons
				File, and to any other files maintained by the National Crime Information
				Center that may be mutually agreed upon by the Attorney General and the
				Commissioner.
							(ii)Access to information under this
				subparagraph shall be provided by means of extracts of the files described in
				clause (i) for placement in the appropriate database by the Commissioner, and
				shall be provided without any fee or charge. The Director shall provide
				periodic updates of the extracts at intervals mutually agreed upon with the
				Commissioner. Upon receipt of such updated extracts, the Commissioner shall
				make corresponding updates to the appropriate database and destroy previously
				provided extracts. The provision of the extracts described in this clause may
				be reconsidered by the Attorney General and the Commissioner upon the
				development and deployment of a more cost-effective and efficient means of
				sharing such information.
							(iii)Access to an extract described in
				clause (ii) does not entitle the Commissioner to obtain the full content of the
				corresponding automated criminal history record. To obtain the full content of
				a criminal history record, the Commissioner shall submit the fingerprints of
				the person subject to an investigation under subparagraph (A)(i) and any
				appropriate fingerprint processing fee authorized by law to the Criminal
				Justice Information Services Division of the Federal Bureau of
				Investigation.
							(iv)For purposes of administering this
				subparagraph, the Commissioner shall, prior to receiving access to the
				information described in clause (i) but not later than 12 months after the date
				of enactment of this subparagraph, promulgate final regulations—
								(I)for purposes of clause (iii), to
				implement procedures for the taking of fingerprints; and
								(II)to establish the conditions for the
				use of any information received from the Director, in order to—
									(aa)limit the re-dissemination of such
				information;
									(bb)ensure that such information is
				used solely for the purposes described in subparagraph (B)(i)(IV), section
				807(b)(2)(D), and section 1631(a)(2)(B)(ii)(IV);
									(cc)ensure the security,
				confidentiality, and destruction of such information; and
									(dd)protect the privacy rights of
				individuals who are subjects of such
				information.
									.
				(b)Special
			 benefits for certain veteransSection 807(b)(2)(D) of the Social
			 Security Act (42 U.S.C. 1007(b)(2)(D)) is amended by inserting subject
			 to section 205(j)(2)(F), before obtain
			 information.
			(c)Supplemental
			 security incomeSection 1631(a)(2)(B)(ii)(IV) of the Social
			 Security Act (42 U.S.C. 1383(a)(2)(B)(ii)(IV)) is amended by inserting
			 subject to section 205(j)(2)(F), before obtain
			 information.
			
